Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2017                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154277                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  KAY FRAZIER,
           Plaintiff-Appellant,
  v                                                                SC: 154277
                                                                   COA: 325241
                                                                   Ingham CC: 11-000672-NH
  GREGORY M. UITVLUGT, M.D., and EAST
  LANSING ORTHOPEDICS ASSOCIATION, P.C.,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2017
           a0424
                                                                              Clerk